511 Pa. 229 (1986)
512 A.2d 634
COMMONWEALTH of Pennsylvania, Appellant,
v.
Despina SMALIS, a/k/a Pepe Smalis, Appellee.
COMMONWEALTH of Pennsylvania, Appellant,
v.
Ernest SMALIS, a/k/a Anatstasios Smalis, Appellee.
Supreme Court of Pennsylvania.
July 29, 1986.

ORDER
PER CURIAM.
The Order of this Court entered March 29, 1985, at No. 62 W.D. Appeal Dkt. 1984, reversed the Superior Court order *230 quashing the Commonwealth's appeal and remanded for a determination on the merits of that appeal. Commonwealth v. Zoller, 507 Pa. 344, 490 A.2d 394 (1985).
The appellees petitioned the United States Supreme Court for a writ of certiorari. That Court granted certiorari, reversed our order and remanded for further proceedings, holding that the Commonwealth's appeal was barred by the Double Jeopardy Clause. Smalis v. Pennsylvania, ___ U.S. ___, 106 S. Ct. 1745, 90 L. Ed. 2d 116 (1986). Therefore, in accordance with the mandate of the Supreme Court of the United States entered June 4, 1986, at No. 85-227, the order of this Court entered March 29, 1985, at No. 62 W.D. Appeal Dkt. 1984 is hereby vacated and the order of the Superior Court entered June 29, 1984, at Nos. 12 to 15 and 45 to 48 Pittsburgh, 1981, quashing the Commonwealth's appeal is reinstated.